Citation Nr: 9911097	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  97-31 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of overpayment of pension benefits in 
the amount of $1,912.32.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from January 1945 to 
February 1946 and from October 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in July 1996 by the 
Committee on Waivers and Compromises (COWC) of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).  

REMAND

Review of the record reveals that additional development is 
necessary prior to appellate consideration of this claim.  
While the record documents that the appellant began receiving 
additional retirement benefits in the amount of $233.00 per 
month, there is no indication as to when these payments 
started.  The COWC apparently assumed the payments began on 
January 1st, 1995, and accordingly calculated the overpayment 
based upon this date.  However, to accurately calculate the 
amount of the overpayment, it is necessary to determine the 
exact date upon which the additional retirement benefits 
began.  

The Board further notes that the appellant has indicated on 
several occasions that he desired a hearing before the COWC.  
While he was scheduled for a hearing in February 1997, and 
apparently failed to report, the Board believes that while 
this case is in remand status, he should be provided an 
additional opportunity to provide oral testimony in support 
of his claim.  In addition, in view of the COWC's decision to 
adjudicate the appellant's claim on the basis of equity and 
good conscience, and the appellant's allegations regarding 
financial hardship if required to repay the outstanding 
indebtedness, he should be requested to submit a current 
Financial Status Report.  He should be notified that failure 
to submit the requested information may adversely impact the 
outcome of his claim.

In view of the above and in an effort to fully assist the 
appellant in the development of his case, and to extend to 
the appellant every equitable consideration, this case is 
REMANDED for the following action:

1. The appellant and his representative 
should be provided an opportunity to 
submit additional argument and/or 
evidence in support of the claim on 
appeal while the case is in remand 
status.  Quarles v. Derwinski, 
3 Vet.App. 129 (1992).

2. The COWC should request the appellant 
to provide documentation which 
specifically identifies the date the 
retirement benefits in the amount of 
$233.00, first identified on the VA 
Form 21-0515-1, dated in June 1996, 
began.

3. The appellant should be requested to 
submit a current Financial Status 
Report and should be notified that 
failure to submit the requested 
information may adversely impact the 
outcome of his claim.

4. Thereafter, the COWC should 
readjudicate the appellant's claim 
with consideration of all the evidence 
of record, to include the additional 
evidence obtained as a result of this 
remand.


If the benefit remains denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case (SSOC) which provides citation to and discussion 
of the relevant law and regulations and they should be 
provided a reasonable period of time in which to respond to 
the SSOC.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The appellant 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


